The opinion of the court was delivered by
Anders, C. J.
— This is a motion by appellee to affirm the judgment of the court below in this cause, and for damages, and for judgment against appellant and his sureties on the appeal bond for a failure to prosecute his appeal as required by law and the rules of this court. And it appearing that no transcript or brief has been filed as required by statute and by rule 6 of this court, and that the time for so doing has long since expired, and that appellee has caused to be filed in this court a certified copy of the judgment appealed from, together with a copy of the notice of appeal served, the judgment of the court below must be affirmed, with costs to appellee. But as no copy of an appeal bond has been filed with the papers in this case, no judgment against the sureties will be rendered herein.
Dunbar, Hoyt, Scott, and Stiles, JJ., concur.